United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-2560
                         ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                         v.

                                 Tobias Ritesman

                                    Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                   for the District of South Dakota - Sioux Falls
                                    ____________

                            Submitted: April 16, 2020
                             Filed: August 25, 2020
                                  [Unpublished]
                                  ____________

Before KELLY, WOLLMAN, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

       The district court 1 sentenced Tobias Ritesman, who pleaded guilty to mail and
wire fraud, to 108 months in prison. See 18 U.S.C. § 1341 (mail fraud); id. § 1343
(wire fraud). He challenges an enhancement he received for “abus[ing] a position

      1
        The Honorable Karen E. Schreier, United States District Judge for the
District of South Dakota.
of public or private trust,” U.S.S.G. § 3B1.3, and the overall reasonableness of the
sentence. We affirm.

       A few years ago, Ritesman and his partner hatched a plan to build a
commercial fish farm and aquaponics facility in South Dakota. They raised money
from prospective investors by telling a series of lies on topics ranging from whether
one of them attended business school to their ability to complete the project. The
lies continued even after Ritesman was left “entirely in charge.” In the end, investors
were bilked out of over one million dollars, a portion of which he converted for his
own personal use.

       Ritesman argues that he did not hold “a position of public or private trust.”
U.S.S.G. § 3B1.3. On these facts, this argument is a stretch. Officers and directors
hold a position of trust, both to the company and its investors. See United States v.
Reichel, 911 F.3d 910, 918 (8th Cir. 2018) (concluding that a CEO and president
held a position of trust); United States v. Walker, 818 F.3d 416, 423 (8th Cir. 2016)
(same). And here, as the project’s leader, he exercised significant “professional or
managerial discretion” with limited supervision. U.S.S.G. § 3B1.3, cmt. n.1. The
district court did not err, much less clearly err, in finding that the enhancement
applied. See Walker, 818 F.3d at 423.

       We also conclude that Ritesman’s sentence was substantively reasonable. See
United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc) (reviewing
the substantive reasonableness of a sentence for an abuse of discretion). In imposing
a bottom-of-the-Guidelines-range sentence, the district court considered a host of
factors. See 18 U.S.C. § 3553(a); United States v. Washington, 893 F.3d 1076,
1080–81 (8th Cir. 2018) (explaining that a sentence within the Guidelines range is
presumptively reasonable). The fact that he wished the court would have
emphasized the mitigating circumstances he presented over other considerations is
not a reason to reverse. See United States v. Nguyen, 829 F.3d 907, 925–26 (8th Cir.
2016) (acknowledging the “wide latitude” that district courts have to weigh the

                                         -2-
statutory sentencing factors). Nor is his sentence unreasonable simply because
another, allegedly more culpable defendant received the same sentence for fraud.
See United States v. Keys, 918 F.3d 982, 989 (8th Cir. 2019).

      We accordingly affirm the judgment of the district court.
                     ______________________________




                                       -3-